Douglas, J.
The primary issue before this court is whether the court of appeals properly concluded that summary judgment in favor of appellees was appropriate. For the reasons that follow, we answer this question in the negative and, accordingly, reverse the judgment of the court of appeals.
Handicap discrimination in employment situations is prohibited by R.C. 4112.02(A).1 This statutory2 provision provides that:
“It shall be an unlawful discriminatory practice:
*302“(A) For any employer, because of the race, color, religion, sex, national origin, handicap, age, or ancestry of any person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against that person with respect to hire, tenure, terms, conditions, or privileges of employment, or any matter directly or indirectly related to employment.” (Emphasis added.)
This court has held that in order to establish a prima facie case of handicap discrimination, the person seeking relief must demonstrate (1) that he or she was handicapped, (2) that an adverse employment action was taken by an employer, at least in part, because the individual was handicapped, and (3) that the person, though handicapped, can safely and substantially perform the essential functions of the job in question. Hazlett v. Martin Chevrolet, Inc. (1986), 25 Ohio St.3d 279, 281, 25 OBR 331, 333, 496 N.E.2d 478, 480. Once the plaintiff establishes a prima facie case of handicap discrimination, the burden then shifts to the employer to set forth some legitimate, nondiscriminatory reason for the action taken. Plumbers & Steamfitters Joint Apprenticeship Commt. v. Ohio Civ. Rights Comm. (1981), 66 Ohio St.2d 192, 197, 20 O.O.3d 200, 203, 421 N.E.2d 128, 132. Legitimate, nondiscriminatory reasons for the action taken by the employer may include, but are not limited to, insubordination on the part of the employee claiming discrimination, or the inability of the employee or prospective employee to safely and substantially perform, with reasonable accommodations, the essential functions of the job in question. See, e.g., Ohio Adm.Code 4112-5-08(D)(4) and (E). Finally, if the employer establishes a nondiscriminatory reason for the action taken, then the employee or prospective employee must demonstrate that the employer’s stated reason was a pretext for impermissible discrimination. Plumbers & Steamfitters Joint Apprenticeship Commt., supra, 66 Ohio St.2d at 198, 20 O.O.3d at 203, 421 N.E.2d at 132.
The case we now have before us concerns only whether appellant was “handicapped” — the first element of a prima facie case of handicap discrimination. The version of R.C. 4112.01(A)(13), in effect at the time appellant’s employment was terminated by her employer, provided that:
“(13) ‘Handicap’ means a medically diagnosable, abnormal condition which is expected to continue for a considerable length of time, whether correctable or uncorrectable by good medical practice, which can reasonably be expected to limit the person’s functional ability, including, but not limited to, seeing, hearing, thinking, ambulating, climbing, descending, lifting, grasping, sitting, rising, any related function, or any limitation due to weakness and significantly decreased endurance, so that he can not perform his everyday routine living and working without significantly increased hardship and vulnerability to what are considered the everyday obstacles and hazards encountered by the nonhandicapped.” 143 Ohio Laws, Part III, 4156.
*303In Hazlett, supra, this court reviewed former R.C. 4112.01(A)(13) and held that alcohol and drug addiction are, pursuant to the statute, handicaps. Id. at syllabus. See, also, Babcock & Wilcox Co. v. Ohio Civ. Rights Comm. (1987), 31 Ohio St.3d 222, 31 OBR 430, 510 N.E.2d 368.3 In Hazlett, this court recognized that drug addiction can create a debilitating chemical imbalance that is an abnormal physical condition, that such an addiction may limit the user’s functional ability, and that the effects of the drug can remain in the body for a considerable period of time. Id., 25 Ohio St.3d at 280, 25 OBR at 332, 496 N.E.2d at 479. Recognizing this, we also find that cancer may be a “handicap” as that term is defined in former R.C. 4112.01(A)(13). Obviously, however, given the requirements of the statute and the fact that many types and forms of the disease exist, the determination whether cancer is a handicap should be made on a case-by-case basis. In reaching this conclusion, we do not wish to imply that cancer is not a serious condition. Indeed, many individuals have been afflicted by and suffer from this dreadful disease. However, there may be instances where cancer is not so pernicious in its effect to warrant a finding that the person who is afflicted with the disease is “handicapped” as that term is defined in former R.C. 4112.01(A)(13).4 In this regard, we reject appellant’s contention that cancer should be classified, in all cases, as a per se handicap.
Having determined that cancer may be a handicap, we next consider whether the court of appeals in the case at bar erred in finding that appellant’s testimony in support of her motion for summary judgment was insufficient to establish “that she suffered a covered condition and was within the class to be protected.” In particular, the court determined that appellant’s affidavit was “self-serving” testimony and hearsay, and that expert medical testimony was necessary to demonstrate that she suffered from her alleged handicap. We disagree. While the better practice in this type of situation would have been to submit expert medical testimony, we do not believe that under the circumstances of this particular case such testimony was required.
Civ.R. 56 sets forth the requirements that must be applied in determining whether appellees are entitled to summary judgment. Hence, to meet the requirements of Civ.R. 56(C), it must be demonstrated that: “(1) No genuine issue as to any material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most *304strongly in favor of the nonmoving party, that conclusion is adverse to the party against whom the motion for summary judgment is made.” Davis v. Loopco Industries, Inc. (1993), 66 Ohio St.3d 64, 65-66, 609 N.E.2d 144, 145, citing Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O.3d 466, 472, 364 N.E.2d 267, 274. Furthermore, “[bjecause summary judgment is a procedural device to terminate litigation, it must be awarded with caution. Doubts must be resolved in favor of the nonmoving party.” Davis, supra, 66 Ohio St.3d at 66, 609 N.E.2d at 145, citing Murphy v. Reynoldsburg (1992), 65 Ohio St.3d 356, 358-359, 604 N.E.2d 138, 140.
The evidence in the record, construed in appellant’s favor as required by Civ.R. 56, supports a finding that appellant’s ailment was an abnormal, diagnosable, long-term condition, and that her condition caused functional limitations resulting in significantly increased hardship and vulnerability to everyday obstacles and hazards. Specifically, appellant testified that she had been diagnosed with bladder cancer (which is now not seriously contested by appellees) and that she had, by necessity, undergone numerous chemotherapy treatments over an extended period of time. The record also reveals that Diamond was aware that appellant had received chemotherapy treatments. Additionally, appellant also explained how her illness had required hospitalization and that the treatments she received in attempting to combat the disease adversely affected her everyday living and working environment. Such testimony was clearly within the personal knowledge of appellant. See Civ.R. 56(E)5 and Evid.R. 602.6 Thus, applying the standards of Civ.R. 56, we find that questions whether appellant was “handicapped” pursuant to former R.C. 4112.01(A)(13), for purposes of summary judgment, must be resolved in appellant’s favor.
Accordingly, we hold that summary judgment was improperly granted in favor of appellees. We reverse the judgment of the court of appeals and remand this cause to the trial court for further proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Resnick, F.E. Sweeney and Pfeifek, JJ., concur.
Moyer, C.J., Wright and Cook, JJ., dissent.

. R.C. 4112.01 and 4112.02 have an interesting legislative history. The General Assembly amended both sections with an effective date of May 31,1990. 143 Ohio Laws, Part III, 4154. As part of the amendment to R.C. 4112.02, the General Assembly, at the conclusion of the text, said that “[t]his is an interim section effective only until January 1,1994.” Id. at 4162. At the same time as the 1990 amendments were adopted, the General Assembly also passed a second new version of R.C. 4112.02, to be effective January 1, 1994. Id. at 4162-4168.
But before the 1994 date was reached, the General Assembly then passed new versions of R.C. 4112.01 and 4112.02, with an effective date of June 30, 1992. 144 Ohio Laws, Part III, 4743. As part of this legislation, the General Assembly repealed the version of R.C. 4112.02 which was to have taken effect on January 1, 1994. Id. at 4782.
Thus, the law in effect today, as regards R.C. 4112.01 and 4112.02, is the version of the law enacted effective June 30,1992. However, the law we deal with in the case at bar is the version of both R.C. 4112.01 and 4112.02 effective May 31, 1990, since the discrimination alleged occurred on December 9, 1991 — i.e., before the revised statute (effective June 30, 1992) which is now in effect.
For any case of an alleged unlawful discriminatory practice involving handicaps, alcohol and/or drugs occurring after June 30,1992, interested persons are cautioned to review the current version of R.C. 4112.01 and 4112.02 and, specifically, R.C. 4112.01(A)(13) and 4112.02(Q).


. Section (.A) of R.C. 4112.02 has not been changed. The language is the same in the 1990 version of the legislation, the 1994 proposed version (repealed by the General Assembly in 1992) and the current 1992 version. See 143 Ohio Laws, Part III, 4156, 4162; 144 Ohio Laws, Part III, 4756.


. For the continued efficacy of Hazlett v. Martin Chevrolet, Inc. (1986), 25 Ohio St.3d 279, 25 OBR 331, 496 N.E.2d 478, and Babcock & Wilcox Co. v. Ohio Civ. Rights Comm. (1987), 31 Ohio St.3d 222, 31 OBR 430, 510 N.E.2d 368, see fn. 1, supra.


. In the 1992 version of R.C. 4112.01 (the current version), subsection (16)(a)(iii) specifically lists cancer as a “physical or mental impairment.”


. Civ.R. 56(E) provides, in part, that:
“Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein.” (Emphasis added.)


. Evid.R. 602 states, in part, that:
“A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness himself.”